ORDER
PER CURIAM.
Appellant, Joseph Richardson, appeals from the judgment of the Circuit Court of the City of St. Louis denying his motion to set aside the judgment, or in the alternative, motion to modify the judgment and decree of dissolution. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find the trial court did not abuse its discretion and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).